COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-06-294-CV


THE UNKNOWN STOCKHOLDERS                               APPELLANTS
OF THE K.M. VAN ZANDT LAND
COMPANY AND THE UNKNOWN
HEIRS, SUCCESSORS, AND
ASSIGNS OF THE UNKNOWN
STOCKHOLDERS OF THE K.M.
VAN ZANDT LAND COMPANY
AND EDMUND P. CRANZ AND
NEIL L. VAN ZANDT

                                            V.

WHITEHEAD EQUITIES, JV.;                                APPELLEES
JAGEE REAL PROPERTIES, L.P.;
GARVIEW PARTNERS, L.P.;
SPOKANE VENTURES, LTD., INC.;
NONA, INC.; WILL ED WADLEY;
AND FPA FOUNDATION

                                        ------------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                        MEMORANDUM OPINION 1



    1
        … See T EX. R. A PP. P. 47.4.
                               ------------
      Appellants, the unknown stockholders of the K.M. Van Zandt Land

Company (“the Land Company”) and the unknown heirs, successors, and

assigns of the unknown stockholders (“the Unknown Heirs”), and Edmund P.

Cranz and Neil L. Van Zandt (“the Cranz Appellants”), challenge the summary

judgment granted for Appellees Whitehead Equities, JV.; Jagee Real Properties,

L.P.; Garview Partners, L.V.; Spokane Ventures, Ltd., Inc.; Nona, Inc.; Will Ed

Wadley; and FPA Foundation. In one broad issue, the Unknown Heirs contend

that the trial court erred by granting summary judgment for Appellees. The

Cranz Appellants bring two issues, arguing that the trial court erred by granting

summary judgment and by granting Appellees’ peremptory motion to strike

Appellants’ request for class certification. Because we hold that the trial court

did not err by granting summary judgment, we affirm.

                       I. F ACTS AND P ROCEDURAL H ISTORY

      In the early part of the twentieth century, the Land Company dedicated

several additions, divided into lots, around the West Seventh Street area of Fort

Worth (“the subdivisions”) and conveyed the real property under deeds

containing restrictions against, among other things, the sale of alcohol on the

conveyed property (“the Van Zandt deeds”). The restrictions state,

      This conveyance is however made upon the following condition
      and limitations: That if . . . intoxicating liquor shall ever be sold

                                       2
      upon said premises or any part thereof, then . . . the said premises
      hereby conveyed shall thereupon immediately revert to the grantor
      herein and its legal representatives, and the estate hereby granted
      shall thereupon terminate.

The Land Company formally dissolved in 1947.

      Appellees own tracts of land in Fort Worth that were conveyed to them

by deeds containing these provisions. Appellees filed suit seeking a declaratory

judgment that the restrictions in the deeds are invalid and unenforceable and to

have the trial court remove the encumbrance from the title to the property.

Prior to the instant suit, some other property owners in the same area who held

land under deeds from the Land Company with these restrictions had brought

suit against the corporation, its directors, or its unknown shareholders to set

aside the reversionary rights (as Appellants call them) or restrictive covenants

(as characterized by Appellees) relating to their properties. In each of those

cases, either the plaintiffs obtained a post-answer default judgment, or the

parties settled, with the defendants agreeing to the removal of the restrictions.

In at least one case, the trial court granted summary judgment for the plaintiffs,

setting aside the “restrictive covenants, conditions subsequent, and reverter

clauses” contained in the plaintiffs’ deeds.       But the summary judgment

evidence here does not include the pleadings in that case, and so we cannot




                                        3
say whether the restrictions at issue or the summary judgment grounds

asserted in that case were the same as those here.

      Appellees moved for summary judgment on six grounds: (1) there are no

persons or entities with a right to enforce the restrictions; (2) Appellants are

collaterally estopped from contesting Appellees’ claims concerning the invalidity

and unenforceability of the restrictions; (3) the restrictions are unenforceable

due to Appellants’ waiver and abandonment of the restrictions; (4) Appellants

are prevented from enforcing the restrictions due to the changed conditions that

make it impractical and inequitable to enforce the restrictions; (5) the

restrictions in question are barred by the rule against perpetuities; and (6) the

restrictions, if left in place, act as an impermissible restraint on the alienation

of the real property in question. The trial court granted summary judgment

without specifying the grounds.

                             II. S TANDARD OF R EVIEW

      A plaintiff is entitled to summary judgment on a cause of action if it

conclusively proves all essential elements of the claim. 2 When reviewing a

summary judgment, we take as true all evidence favorable to the nonmovant,

and we indulge every reasonable inference and resolve any doubts in the


      2
      … See T EX. R. C IV. P. 166a(a), (c); MMP, Ltd. v. Jones, 710 S.W.2d 59,
60 (Tex. 1986).

                                        4
nonmovant’s favor. 3 The summary judgment will be affirmed only if the record

establishes that the movant has conclusively proved all essential elements of

the movant’s cause of action or defense as a matter of law. 4

                                  III. A NALYSIS

      In the Unknown Heirs’ sole issue and the Cranz Appellants’ first issue,

they contend that the trial court erred by finding that the deed restrictions

created restrictive covenants and by granting summary judgment on the ground

that there are no persons or entities with a right to enforce the restrictions. We

hold that the trial court did not err by granting summary judgment regardless

of whether the restrictions are characterized as restrictive covenants or

reversionary interests.

      A court may refuse to enforce a restrictive covenant where the parties

entitled to enforce it have acquiesced “in such substantial violations within the

restricted area as to amount to an abandonment of the covenant or a waiver of

the right to enforce it” or where “there has been such a change of conditions

in the restricted area or surrounding it that it is no longer possible to secure in




      3
     … IHS Cedars Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143
S.W.3d 794, 798 (Tex. 2004).
      4
      … City of Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 678
(Tex. 1979).

                                        5
a substantial degree the benefits sought to be realized through the covenant.” 5

In this case, Appellees introduced thousands of pages of summary judgment

evidence, including evidence relating to the character of the neighborhood. This

evidence includes a report from the Fort Worth Planning Department that

identifies West Seventh Street as a commercial corridor that the city wishes to

revitalize and finds that the corridor is an area “characterized by predominantly

commercial land uses,” including restaurants. Appellees’ evidence also includes

a newspaper article, two affidavits, alcoholic beverage receipts from the Texas

Comptroller of Public Accounts, and mixed beverage permits and wine and beer

retailer permits, which, when taken together, indicate that there are over

twenty businesses in and around the vicinity of Appellees’ property that are

openly selling alcoholic beverages, at least twelve of which are on property

conveyed by the Land Company by deeds containing the same restrictions as

those at issue here.   Appellees also introduced evidence of past trial court

judgments setting aside the Van Zandt restrictions on at least fifteen lots in and

around the vicinity of Appellees’ property. This evidence shows that Appellees’

property is located in an area of predominantly commercial land use where the

alcohol restrictions have been violated openly and never judicially enforced. It


      5
      … Cowling v. Colligan, 158 Tex. 458, 461–62, 312 S.W.2d 943, 945
(1958).

                                        6
is no longer possible to realize whatever benefits the grantor had hoped to

receive or to impart to grantees by preventing the sale of alcohol in the area

because alcohol is being sold throughout the area, and due to the restrictions

having been previously declared unenforceable on a number of lots throughout

the Van Zandt subdivisions, it is no longer possible for the area to be one where

the sale of alcohol is prohibited uniformly across the vicinity by restrictive

covenants.

      Appellants cite Hemphill v. Cayce 6 in support of their arguments that the

restrictions should not be held unenforceable due to changed conditions or

waiver and abandonment. We do not find that case controlling. That case

addressed when a court should refuse to enforce a covenant restricting property

to residential use and held that the presence of some businesses in or near the

area is not enough to render the area unsuitable for residential purposes absent

some radical change in the vicinity.7 That holding does not affect our decision

in this case where the restrictions at issue are against the sale of alcohol, not

commercial use, and where change in the vicinity (to one where alcohol is sold)




      6
          … 197 S.W.2d 137, 141 (Tex. Civ. App.—Fort Worth 1946, no writ).
      7
          … Id. at 140–41.

                                       7
is neither trivial nor so far removed from Appellees’ property so as not to affect

it.

      Finally, although the Cranz Appellants state in their brief that the affidavit

of Neil Van Zandt “creates a fact issue regarding the relevant conditions,” they

do not explain how the affidavit raises a fact issue as to the sale of alcohol in

the area. Van Zandt states in his affidavit that he is familiar with the property

“made the subject of” this suit and that “[t]o the best of [his] knowledge none

has ever been used for the sale of alcohol.” This vague statement does not

address the specific, controverting summary judgment evidence of Appellees

and does not mention at all the sale of alcohol in the area on other properties

not owned by Appellees. We hold that the trial court did not err to the extent

that it granted summary judgment on the ground that if the restrictions in the

Van Zandt deeds are restrictive covenants, they are unenforceable.

      To the extent that the restrictions can be construed as creating

reversionary rights, the trial court also did not err by granting summary

judgment for Appellees. Appellants argue that the restrictions create rights of

reentry that were distributed to the Land Company’s shareholders upon

dissolution of the corporation, and therefore they, as former shareholders or

heirs of former shareholders, may enforce those rights. The question before

this court is not whether a right of reentry is a property right that would be

                                         8
distributed to a company’s shareholders upon dissolution of the company; the

question is whether the grantor in this case (the Land Company) intended to

create a right of reentry that would be enforceable by its shareholders after its

dissolution. We hold that it did not.

      We initially note that if the Land Company had intended to convey either

an estate on condition subsequent or a determinable fee subject to a conditional

limitation,8 the deeds are unclear as to which was intended in that the deeds

contain some language that has been held to create a condition subsequent as

well as some language traditionally held to create a limitation.9    The Texas

Supreme Court has held that where a deed creates doubt as to whether the

grantor intended a limitation or a condition subsequent, the deed should be

construed as creating a condition subsequent,10 and so if the deeds create


      8
        … See Field v. Shaw, 535 S.W.2d 3, 5 (Tex. Civ. App.—Amarillo 1976,
no writ) (“A conditional limitation exists when the estate is limited by the
happening of an event which, when it occurs, terminates the estate without the
necessity of reentry. A condition subsequent designates an event which, when
it happens, gives the grantor the right to terminate the estate by reentry.”);
James v. Dalhart Consol. ISD, 254 S.W.2d 826, 829 (Tex. Civ. App.—Amarillo
1952, writ ref’d) (defining a “determinable fee” as “an estate which could
remain forever or which could terminate on the happening of the contingency
limiting the estate” and noting that “[a]lthough the whole estate was in the
grantee or owner, the possibility of reverter remained in the grantor”).
      9
      … Lawyers Trust Co. v. City of Houston, 359 S.W .2d 887, 890 (Tex.
1962).
      10
           … Id.

                                        9
reversionary interests, the interests are rights of reentry upon breach of

condition subsequent. And we agree with Appellants that language similar to

that of the Van Zandt deeds has sometimes been determined to impart a

condition subsequent, although the law in this area is not clear or consistent.11

      But the law does not favor forfeiture provisions or restrictions on the use

of conveyed property.12 We construe deeds as a whole, 13 keeping in mind that

the parties to a deed “intend every clause to have some effect and in some




…
      11
        See id. (construing as a condition subsequent a provision in a deed that
if conveyed property ceased to be used for its designated purpose, title to the
property would vest in the grantor); Stevens v. Galveston, H. & S.A. Ry. Co.,
212 S.W. 639, 644–45 (Tex. Comm’n. App. 1919, judgm’t adopted). But see,
e.g., Ragland v. Overton, 44 S.W.2d 768, 771 (Tex. Civ. App.— Amarillo
1931, no writ) (treating a restriction similar to that of the Van Zandt deeds as
importing a restrictive covenant).

…
      12
        Wichita Falls Grain Co. v. Taylor Foundry Co., 649 S.W.2d 798, 800
(Tex. App.—Fort Worth 1983, writ ref’d n.r.e.) (“It is well settled that the law
does not favor forfeitures, that a deed will be construed to avoid a forfeiture if
possible, and that forfeiture provisions will be construed most strongly against
the grantor.”), Knight v. Chicago Corp., 183 S.W.2d 666, 671 (Tex. Civ.
App.—San Antonio 1944), aff’d, 144 Tex. 98, 188 S.W.2d 564 (1945); see
also Hearne v. Bradshaw, 158 Tex. 453, 456, 312 S.W.2d 948, 951 (1958)
(“Conditions subsequent are not favored by the courts.”).
      13
       … Bennett v. Tarrant County Water Control & Improvement Dist. No.
One, 894 S.W.2d 441, 446 (Tex. App.—Fort Worth 1995, writ denied) (“In
seeking to ascertain the intention of the parties, the court must attempt to
harmonize all parts of the deed.”).

                                       10
measure to evidence their agreement.” 1 4      Deed restrictions and forfeiture

clauses are strictly construed against the grantor, and any doubts as to the

intentions of the grantor will be resolved in favor of the grantee and “the free

and unrestricted use of the premises.” 15

      For example, the Texas Commission of Appeals, faced with construing

language appearing to create a condition subsequent, held that the grantor

intended by the condition to increase the value of his other property in the area

and that therefore the condition only endured until the grantor’s purpose had

been met; thus, when the grantor owned no more property that would benefit

from the condition, the grantor could no longer enforce the condition. 16 One

court of appeals held that a provision similar to the one in the Van Zandt deeds

did not inure to the benefit of the grantors’ heir and could not be enforced by


      14
           … Altman v. Blake, 712 S.W.2d 117, 118 (Tex. 1986).

…
      15
        Ragland, 44 S.W.2d at 771; see also Stevens, 212 S.W. at 644 (noting
that because forfeitures are not favored, language ordinarily used to create a
condition subsequent is strictly construed against the grantor).
      16
       … See Stevens, 212 S.W. at 645 (holding that where the grantors in the
deeds at issue did not appear to have had any interest in the conditions
expressed in the deeds other than the enhancement in value of their other
property that would result from the compliance with the conditions, and where
the grantors had subsequently conveyed all their other property that was
expected to benefit from the conditions, the grantors had no interest in further
compliance with the conditions), Maddox v. Adair, 66 S.W. 811, 813–14 (Tex.
Civ. App.—Dallas 1901, writ ref’d) (same).

                                       11
the heir when the conveyance said only that upon breach of the condition, the

property would revert to the grantors.17 It has also been held that where a

restrictive clause states that the deed would become null and void if the deed’s

condition was breached by the “grantee, his heirs[,] or legal representatives,”

because the clause omitted the word “assigns,” any breach by an assignee of

the grantee would not cause a reversion.18

      The deeds in this case state that upon breach of the deed restrictions, the

property conveyed would revert to “the grantor herein and its legal

representatives.” The term “legal representative” has no fixed meaning in the

law, but Texas case law suggests that the term refers to “one who is a party

substitute or one who can sue on another’s behalf” or “one who succeeds to

a party’s legal rights, by reason of death, or the operation of law.” 19 Texas

statutes in some cases define when a person may act for another as a legal

representative. 20 Under the common law, “when there is nothing in the context


      17
     … Daggett v. City of Fort Worth, 177 S.W. 222, 223 (Tex. Civ.
App.—Amarillo 1915, no writ).
      18
           … Ragland, 44 S.W.2d at 771.

…
      19
     McMahan v. Greenwood, 108 S.W.3d 467,   488–89     (Tex.
App.—Houston [14th Dist.] 2003, pet. denied).
      20
        … See, e.g., T EX. R EV. C IV. S TAT. A NN . art. 1302-2.06 (Vernon 2003)
(stating that a domestic entity may in some cases bring suit against its

                                       12
to control its meaning, its primary and ordinary meaning is ‘executors and

administrators.’” 21

      Courts generally distinguish between a person acting in his own right and

one acting as the legal representative of another.22 Although the term may be

construed more broadly where it appears a broader construction was

intended,23 in this case, we must resolve any doubt about the grantor’s

intention against the grantor.    A corporation’s shareholders may, in some


managerial officials either by acting directly or through “a receiver, trustee, or
other legal representative”) (emphasis added); T EX. P ROP. C ODE A NN. § 54.006
(Vernon 2007) (distress warrant may be applied for by a person to whom rent
is payable under a lease or by the person’s “agent, attorney, assign, or other
legal representative”) (emphasis added); T EX. L AB. C ODE A NN. § 503.071
(Vernon 2006) (stating that the attorney general is the legal representative of
the institutions of the University of Texas System and may bring and defend all
suits necessary to carry out the purposes of that chapter of the labor code);
T EX. W ATER C ODE A NN. § 26.022(c) (Vernon 2008) (with respect to notice of
hearings, “[i]f the party is not an individual, the notice may be given to any
officer, agent, or legal representative of the party”).
      21
        … McMahan, 108 S.W.3d at 487–88; see also Newton v. Newton, 77
Tex. 508, 511, 14 S.W. 157, 158 (1890) (“Executors, administrators, and, if
there be neither, the heirs, are the legal representatives of a deceased person”).
      22
        … See, e.g., Hanover Ins. Co. v. Hoch, 469 S.W.2d 717, 724 (Tex. Civ.
App.—Corpus Christi 1971, writ ref’d n.r.e.) (holding that the Dead Man’s
Statute did not exclude testimony as to conversations with the decedent where
the third-party defendants were sued in their individual capacities and not as
legal representatives of the decedent’s estate).
      23
        … McMahan, 108 S.W.3d at 491 (noting that the “primary meaning of
the term ‘legal representatives’ would, of course, yield to a context which
clearly showed a different meaning was intended”).

                                       13
circumstances, represent the corporation, but in that case, the shareholders act

for the corporation and not themselves. 24 Former shareholders of a corporation,

after that corporation’s dissolution and period of winding up, do not represent

the corporation.25 Thus, if the Land Company had intended the right of reentry

to pass to and be enforceable by its former shareholders after dissolution, it

would have made such intention clear, for example, by the use of the term

“successors” or “shareholders upon dissolution.” 26 We hold that the term “legal

representatives,” as used in the Van Zandt deeds, does not include Appellants.

      Further, although the restriction in each deed states that it is binding on

the grantee and any of his heirs, legal representatives, and assigns thereafter,


      24
        … See, e.g., El T. Mexican Rests., Inc. v. Bacon, 921 S.W.2d 247, 251,
253 (Tex. App.—Houston [1st Dist.] 1995, writ denied) (noting that if a
corporation’s charter has been forfeited, title to the corporations’ assets is
bifurcated, with beneficial title in the shareholders, and in that case, a
shareholder may sue on the corporation’s behalf, as the corporation’s
representative, but it may not sue to recover individually).
      25
        … See Sugg v. Smith, 205 S.W. 363, 370 (Tex. Civ. App.—Austin
1918, writ ref’d) (“[W]hen corporations die or cease to exist they have no heirs
who inherit their property or their rights. Their assets belong to the stockholders
. . .; [but] the stockholders do not constitute the corporation or its legal
representative further than is necessary for the protection of their rights as
stockholders.”) (emphasis added).
      26
         … Anderson v. New Prop. Owners’ Ass’n of Newport, Inc., 122 S.W.3d
378, 385–86 (Tex. App.—Texarkana 2003, pet. denied) (discussing deed
restrictions filed by the corporation developing a subdivision, which the
corporation had provided would “inure to the benefit of the Corporation, its
successors and assigns”) (emphasis added).

                                        14
the deed does not use such terms as “successors” 27 and “assigns” in describing

to whom the estate would revert upon breach of the condition, even though

some of the deeds by which the Land Company conveyed property in the Van

Zandt subdivisions were executed after it was judicially determined that in

Texas, rights of reentry are assignable, 28 and even though a dissolved

corporation’s successors can be its shareholders.29 We think it relevant that the

list of those against whom the restriction would run included not just the


      27
         … See El T. Mexican Rests., Inc., 921 S.W.2d at 253, n.10 (stating
that, had the sole shareholder of a corporation dissolved the corporation, he
would have “properly acquired both its assets and its liabilities” and become the
corporation’s successor in interest); C HRISTOPHER G USTAVUS T IEDEMAN & E DWARD
J OSEPH W HITE , T HE A MERICAN L AW OF R EAL P ROPERTY § 30 (1906) (“And if the
conveyance be to a corporation the word ‘successors’ takes the place of
‘heirs,’ since a corporation cannot have heirs.”).
      28
       … Perry v. Smith, 231 S.W. 340, 344 (Tex. Comm’n App. 1921,
judgm’t adopted).
      29
         … Compare El T. Mexican Rests., Inc, 921 S.W.2d at 253–54 (stating
that if the corporation at issue had been dissolved, its sole shareholder would
have been the corporation’s successor in interest, but because the shareholder
had not yet dissolved the corporation, the shareholder was not a successor in
interest); and T EX. B US. C ORP. A CT A NN. art. 5.06 (Vernon 2003) (stating that
when two corporations merge, the surviving or new corporation owns the
property of the merged corporations, unless the property is otherwise provided
for in the plan of merger), and Int’l Ass’n of Machinists, Lodge No. 6 v. Falstaff
Brewing Corp., 328 S.W.2d 778, 781 (Tex. Civ. App.—Houston 1959, no writ)
(holding that as applied to corporations, the term “successor” “does not
ordinarily connote an assignee, but is normally used in respect to corporate
entities, . . . and does not contemplate acquisition by ordinary purchase from
another corporation, and, in respect to natural persons, is apt and appropriate
term to designate one to whom property descends or estate of decedent”).

                                       15
grantee but all those that could take from the grantee, but the list of those to

whom the property could revert was much more limited.30 Under the language

of the deeds, Appellants only hold the rights of reentry from the deeds in this

case if they are “the grantor” or “its legal representatives.” Appellants are

clearly not the Land Company, and we have already held that they are not its

“legal representatives.”

      Construing the deed as a whole, and resolving any doubt against the

grantor and in favor of the grantee and the free and unrestricted use of the

property, we hold that the restriction was intended to benefit the Land

Company only while it continued in existence, engaging in the business of

selling real estate, and was not intended to exist perpetually for the benefit of

its former stockholders and their heirs. The Land Company has been dissolved

and its affairs wound up, and Appellants are not entitled to enforce the

restrictions.

      Appellants argue that reversionary rights may be devised, conveyed, or

assigned and that when the company dissolved, the reversionary rights in this


      30
        … See Dilbeck v. Bill Gaynier, Inc., 368 S.W.2d 804, 808 (Tex. Civ.
App.—Dallas 1963, writ ref’d n.r.e.) (stating that the court did not believe that
the appellant grantors contemplated forfeiture of the conveyed property and
noting that “[i]f appellants had any such intention it could easily have been
expressed in the deed” and that “[i]ts omission, while not controlling, is
significant”).

                                       16
case were distributed to the shareholders as a matter of law. The fact that a

right of reentry may be devised, conveyed, or assigned does not compel a

holding that, in this case, the grantor intended to create a right of reentry that

would be inherited, conveyed, or assigned or that Appellants now hold that

right.    Appellants point to summary judgment evidence of a probate court

judgment stating that reversionary rights were vested as a matter of law in the

shareholders of the Land Company upon the company’s dissolution.             That

judgment does not set forth the deed language creating the reversionary rights

at issue in that case, so even if the probate court was correct that a right of

reentry passes to shareholders upon a company’s dissolution, it is not relevant

to a determination in this case of whether the grantor intended the right of

reentry to be enforceable by its successors. And we note that the language of

that probate judgment indicates that the condition related to whether the

property at issue was used for school purposes.

         Similarly, Appellants argue that the deeds did not have to state that the

property would revert to the grantor or its “heirs” because corporations do not

have “heirs”; but even if the word “heirs” is not required to make valid a right

of reentry in a deed from a corporation, because the language of the deed




                                         17
shows no intention to allow successors to hold or enforce that right, we will

not create one. 31

      Finally, Appellants argue that Appellees have judicially admitted that

Appellants are successors to the rights of reentry. They base their argument

on the fact that Appellees argued that Appellants are collaterally estopped by

earlier judgments “because they are successors in interest who derived their

claims either through the [Land] Company . . . or earlier unknown heirs and

stockholders.” Again, even if Appellants are correct that Appellees judicially

admitted that Appellants are the successors in interest to the Land Company,

that does not require a holding that Appellants hold rights of reentry to

Appellees’ property that they are entitled to enforce or that the Land Company

intended for its successors to hold such rights. We have held that the Land

Company’s deeds evidence no such intention. We therefore hold that the trial

court could have properly granted summary judgment on the ground that

Appellants do not have a right to enforce the restrictions. We overrule the

Unknown Heirs’ sole issue and the Cranz Appellants’ first issue on the ground


      31
         … See Gladewater County Line ISD v. Hughes, 59 S.W.2d 351, 354
(Tex. Civ. App.—Texarkana 1933), aff’d, 124 Tex. 190, 76 S.W.2d 471
(1934) (“[A] deed will not be construed to create an estate on condition or
limitation unless language is used which . . . , from their own force, imports a
condition or limitation or the intent of the grantor to make a conditional estate
is otherwise clearly and unequivocally indicated.”).

                                       18
that Appellants are not entitled to enforce the deed restrictions, and we do not

reach Appellants’ other arguments with respect to the deed restrictions. 32

      In their second issue, the Cranz Appellants’s assert that the trial court

erred by granting Appellees’s motion to strike the Cranz Appellants’ request for

class certification. Because we have held that the trial court did not err by

granting summary judgment for Appellees, we overrule this issue as moot.33

                                   IV. Conclusion

      Having overruled Appellants’ issues, we affirm the trial court’s judgment.




                                                    LEE ANN DAUPHINOT
                                                    JUSTICE


PANEL B:       DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: June 19, 2008




      32
           … See T EX. R. A PP. P. 47.1.
      33
           … See id.

                                           19